Exhibit 10.1
 
PANSOFT COMPANY LIMITED
 
FORM OF STOCK OPTION AGREEMENT
 
RECITALS
 
A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board or of the board of
directors of any Parent or Subsidiary and consultants and other independent
advisors who provide services to the Corporation (or any Parent or Subsidiary).
 
B. Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.
 
C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1. Grant of Option.  The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice.  The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 3 at the Exercise Price.
 
2. Shareholder Approval.  This option shall not become exercisable with respect
to any Option Shares unless shareholder approval of the Plan is obtained on or
before July 21, 2009.  In the event shareholder approval of the Plan is not
obtained on or before July 21, 2009, this option shall terminate and cease to be
outstanding.
 
3. Option Term.  This option shall have a maximum term of five (5) years
measured from the Grant Date and shall accordingly expire at the close of
business on the Expiration Date, unless sooner terminated in accordance with
Paragraph 6 or 7.
 
4. Limited Transferability.  This option shall be neither transferable nor
assignable by Optionee other than by will or by the laws of descent and
distribution following Optionee’s death and may be exercised, during Optionee’s
lifetime, only by Optionee.  However, if this option is designated a
Non-Statutory Option in the Grant Notice, then this option may, in connection
with the Optionee’s estate plan, be assigned in whole or in part during
Optionee’s lifetime to one or more members of the Optionee’s immediate family or
to a trust established for the exclusive benefit of Optionee and/or one or more
such family members.  The assigned portion shall be exercisable only by the
person or persons who acquire a proprietary interest in the option pursuant to
such assignment.  The terms applicable to the assigned portion shall be the same
as those in effect for this option immediately prior to such assignment.
 
5. Dates of Exercise.  Subject to Paragraphs 2 and 11, this option shall become
exercisable for the Option Shares in one or more installments as specified in
the Grant Notice.  As the option becomes exercisable for such installments,
those installments shall accumulate, and the option shall remain exercisable for
the accumulated installments until the Expiration Date or sooner termination of
the option term under Paragraph 6 or 7.
 
6. Cessation of Service/Termination of Option.  The option term specified in
Paragraph 2 shall terminate (and this option shall cease to be outstanding)
prior to the Expiration Date should any of the following provisions become
applicable:
 
            (a) Should Optionee cease to remain in Service for any reason (other
than death, Permanent Disability or Misconduct) while holding this option, then
Optionee shall have a period of three (3) months (commencing with the date of
such cessation of Service) during which to exercise this option, but in no event
shall this option be exercisable at any time after the Expiration Date.
 
            (b) Should Optionee die while holding this option, then the personal
representative of Optionee’s estate or the person or persons to whom the option
is transferred pursuant to Optionee’s will or in accordance with the laws of
inheritance shall have the right to exercise this option.  Such right shall
lapse, and this option shall cease to be outstanding, upon the earlier of (i)
the expiration of the twelve (12)-month period measured from the date of
Optionee’s death or (ii) the Expiration Date.
 
            (c) Should Optionee cease Service by reason of Permanent Disability
while holding this option, then Optionee shall have a period of twelve (12)
months (commencing with the date of such cessation of Service) during which to
exercise this option.  In no event shall this option be exercisable at any time
after the Expiration Date.
 
            (d) The applicable post-Service exercise period in effect for this
option pursuant to the foregoing provisions of this Paragraph 6 shall
automatically be extended by an additional period of time equal in duration to
any interval within that otherwise applicable post-Service exercise period
during which the exercise of this option or the immediate sale of the Option
Shares acquired hereunder cannot be effected in compliance with applicable
federal and state securities laws, but in no event shall such an extension
result in the continuation of this option beyond the Expiration Date.
 
 
 1 

--------------------------------------------------------------------------------

 
            
            (e) During the limited period of post-Service exercisability, this
option may not be exercised in the aggregate for more than the number of vested
Option Shares for which the option is exercisable at the time of Optionee’s
cessation of Service.  Upon the expiration of such limited exercise period or
(if earlier) upon the Expiration Date, this option shall terminate and cease to
be outstanding for any vested Option Shares for which the option has not been
exercised.  However, this option shall, immediately upon Optionee’s cessation of
Service for any reason, terminate and cease to be outstanding with respect to
any Option Shares in which Optionee is not otherwise at that time vested or for
which this option is not otherwise at that time exercisable.
 
            (f) Should Optionee’s Service be terminated for Misconduct, or
should Optionee engage in Misconduct at any time Optionee holds this option,
then this option shall terminate immediately and cease to remain outstanding.
 
7. Special Acceleration of Option.
 
            (a) This option to the extent outstanding at the time of a Change in
Control but not otherwise fully exercisable, shall not become exercisable on an
accelerated basis if and to the extent: (i) this option is, in connection with
the Change in Control, to be assumed by the successor corporation (or parent
thereof) or otherwise continued in full force and effect pursuant to the terms
of the Change in Control transaction or (ii) this option is to be replaced with
a cash incentive program of the successor corporation which preserves the spread
existing at the time of the Change in Control on the Option Shares for which
this option is not otherwise at that time exercisable (the excess of the Fair
Market Value of those Option Shares over the aggregate Exercise Price payable
for such shares) and provides for subsequent payout of that spread in accordance
with the same option exercise/vesting schedule set forth in the Grant
Notice.  However, if none of the foregoing conditions apply to this option at
the time of Change in Control, then this option shall automatically accelerate
so that such option shall, immediately prior to the effective date of that
Change in Control, become exercisable for all the shares of Common Stock at the
time subject to this option and may be exercised for any or all of those shares
as fully vested shares of Common Stock.
 
            (b) Immediately following the Change in Control, this option shall
terminate and cease to be outstanding, except to the extent this option is
assumed by the successor corporation (or parent thereof) in connection with the
Change in Control or is otherwise to continue in full force and effect pursuant
to the terms of the Change in Control transaction.
 
            (c) If this option is assumed in connection with a Change in Control
or is otherwise to continue in full force and effect, then this option shall be
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities which would have been issuable to Optionee in
consummation of such Change in Control had the option been exercised immediately
prior to such Change in Control, and appropriate adjustments shall also be made
to the Exercise Price, provided the aggregate Exercise Price shall remain the
same. To the extent the actual holders of the Corporation’s outstanding Common
Stock receive cash consideration for their Common Stock in consummation of the
Change in Control transaction, the successor corporation may, in connection with
the assumption or continuation of this option, substitute one or more shares of
its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in such Change in Control
transaction.
 
            (d) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
 
8. Adjustment in Option Shares.  Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.
 
9. Shareholder Rights. The holder of this option shall not have any shareholder
rights by reason of this option.
 
10. Manner of Exercising Option.
 
            (a) In order to exercise this option with respect to all or any part
of the Option Shares for which this option is at the time exercisable, Optionee
(or any other person or persons exercising the option) must take the following
actions:
 
                (i) Execute and deliver to the Corporation a Notice of Exercise
for the Option Shares for which the option is exercised.
 
                (ii) Provide irrevocable instructions (I) to a
Corporation-designated brokerage firm to effect the immediate sale of all the
purchased shares and (II) to the Corporation to deliver the certificates for the
purchased shares directly to such brokerage firm in order to complete the sale
transaction.  The broker shall remit to the Corporation sufficient funds to
cover the aggregate Exercise Price payable for the purchased shares plus all
applicable income tax, social insurance, payroll tax, contributions, payment on
account obligations or other payments (“Taxes”) required to be withheld by the
Corporation by reason of such exercise.  All remaining proceeds shall be paid in
cash to Optionee in accordance with the Corporation’s procedures and applicable
law and regulations.  The sale of the purchased shares shall be effected in
accordance with the procedures established by the Corporation and the brokerage
firm.
 
                (iii) Furnish to the Corporation appropriate documentation that
the person or persons exercising the option (if other than Optionee) have the
right to exercise this option.
 
            (b) In no event may this option be exercised for any fractional
shares.


 
 2 

--------------------------------------------------------------------------------

 
 
11. Compliance with Laws and Regulations.
 
            (a) The exercise of this option and the issuance of the Option
Shares to the broker upon such exercise shall be subject to compliance by the
Corporation and Optionee with all applicable requirements of law (including
without limitation, approval of the Plan by the China State Administration of
Foreign Exchange and other local laws in the countries of Optionee’s employment
and residence) relating thereto and with all applicable regulations of any stock
exchange (or the Nasdaq Capital Market, if applicable) on which the Common Stock
may be listed for trading at the time of such exercise and issuance.
 
            (b) The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance and sale of any Common Stock pursuant to this option shall
relieve the Corporation of any liability with respect to the non-issuance or
sale of the Common Stock as to which such approval shall not have been
obtained.  The Corporation, however, shall use its best efforts to obtain all
such approvals.
 
12. Successors and Assigns.  Except to the extent otherwise provided in
Paragraphs 4 and 7, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.
 
13. Notices.  Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices.  Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice.  All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
 
14. Construction.  This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  The Plan Administrator shall have the discretionary
authority to interpret and construe any term or provision of the Plan or this
Agreement, and such interpretation shall be binding on all persons having an
interest in this option.
 
15. Governing Law; Translated Documents.  The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the British
Virgin Islands without resort to that State’s conflict-of-laws rules.  If
Optionee has received this or any other document related to the Plan translated
into a language other than English, and if the translated version is different
from the English version, the English version shall control.
 
16. Additional Terms Applicable to an Incentive Option.  In the event this
option is designated an Incentive Option in the Grant Notice, the following
terms and conditions shall also apply to the grant:
 
            (a) This option shall cease to qualify for favorable tax treatment
as an Incentive Option if (and to the extent) this option is exercised for one
or more Option Shares: (A) more than three (3) months after the date Optionee
ceases to be an Employee for any reason other than death or Permanent Disability
or (B) more than twelve (12) months after the date Optionee ceases to be an
Employee by reason of Permanent Disability.
 
            (b) No installment under this option shall qualify for favorable tax
treatment as an Incentive Option if (and to the extent) the aggregate Fair
Market Value (determined at the Grant Date) of the Common Stock for which such
installment first becomes exercisable hereunder would, when added to the
aggregate value (determined as of the respective date or dates of grant) of the
Common Stock or other securities for which this option or any other Incentive
Options granted to Optionee prior to the Grant Date (whether under the Plan or
any other option plan of the Corporation or any Parent or Subsidiary) first
become exercisable during the same calendar year, exceed One Hundred Thousand
Dollars ($100,000) in the aggregate.  Should such One Hundred Thousand
Dollar ($100,000) limitation be exceeded in any calendar year, this option shall
nevertheless become exercisable for the excess shares in such calendar year as a
Non-Statutory Option.
 
            (c) Should the exercisability of this option be accelerated upon a
Change in Control, then this option shall qualify for favorable tax treatment as
an Incentive Option only to the extent the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which this option first
becomes exercisable in the calendar year in which the Change in Control occurs
does not, when added to the aggregate value (determined as of the respective
date or dates of grant) of the Common Stock or other securities for which this
option or one or more other Incentive Options granted to Optionee prior to the
Grant Date (whether under the Plan or any other option plan of the Corporation
or any Parent or Subsidiary) first become exercisable during the same calendar
year, exceed One Hundred Thousand Dollars ($100,000) in the aggregate.  Should
the applicable One Hundred Thousand Dollar ($100,000) limitation be exceeded in
the calendar year of such Change in Control, the option may nevertheless be
exercised for the excess shares in such calendar year as a Non-Statutory Option.
 
            (d) Should Optionee hold, in addition to this option, one or more
other options to purchase Common Stock which become exercisable for the first
time in the same calendar year as this option, then for purposes of the
foregoing limitations on the exercisability of such options as Incentive
Options, this option and each of those other options shall be deemed to become
first exercisable in that calendar year on the basis of the chronological order
in which they were granted, except to the extent otherwise provided under
applicable law or regulation.
 
17. Severability.  The provisions of this Agreement are severable, and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
18. Electronic Delivery.  The Corporation may, in its sole discretion, decide to
deliver any document related to the option, the Plan or future options that may
be granted under the Plan by electronic means, and Optionee hereby consents to
receive such documents by electronic delivery.
 
 
 3 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
FORM OF NOTICE OF EXERCISE
 
I hereby notify Pansoft Company Limited (the “Corporation”) that I elect to
exercise that certain option (the “Option”) granted to me under the
Corporation’s 2008 Stock Incentive Plan on ___________________, 20___ for
______________ shares of the Corporation’s Common Stock (the “Purchased Shares”)
at the option exercise price of $________ per share (the “Exercise Price”).
 
Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall utilize the special broker-dealer sale and remittance procedure specified
in my agreement to effect payment of the Exercise Price and any additional
amounts for which I am liable or which are required to be withheld by my
employer and shall deliver whatever additional documents may be required by such
agreement as a condition for exercise.
 
 
___________________________,   20____
 
 
Date
 

     
Optionee
     
Address:                                                                         
           

 
 
 4

--------------------------------------------------------------------------------

 

APPENDIX
 
       The following definitions shall be in effect under the Agreement:
 
A. Agreement shall mean this Stock Option Agreement.
 
B. Board shall mean the Corporation’s Board of Directors.
 
C. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
 
(i) a shareholder-approved merger or consolidation in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction,
 
(ii) a shareholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation, or
 
(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation’s shareholders.
 
D. Code shall mean the Internal Revenue Code of 1986, as amended.
 
E. Common Stock shall mean shares of the Corporation’s common stock.
 
F. Corporation shall mean Pansoft Company Limited, a British Virgin Islands
corporation, and any corporate successor to all or substantially all of the
assets or voting stock of Pansoft Company Limited, which shall by appropriate
action adopt the Plan.
 
G. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
 
H. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 10 of the Agreement.
 
I. Exercise Price shall mean the exercise price per Option Share as specified in
the Grant Notice.
 
J. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.
 
K. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
 
            (i) If the Common Stock is at the time traded on the NASDAQ Capital
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock at the close of regular hours trading (i.e., before after- hours
trading begins) on the NASDAQ Capital Market on the date in question, as such
price is reported by the National Association of Securities Dealers. If there is
no closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.
 
            (ii) If the Common Stock is at the time listed on any Stock
Exchange, then the Fair Market Value shall be the closing selling price per
share of Common Stock at the close of regular hours trading (i.e., before
after-hours trading begins) on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.
 
L. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.
 
 
 5 

--------------------------------------------------------------------------------

 
 
M. Grant Notice shall mean the Notice of Grant of Stock Option, in written or
electronic format, accompanying the Agreement, pursuant to which Optionee has
been informed of the basic terms of the option evidenced hereby.
 
N. Incentive Option shall mean an option that satisfies the requirements of Code
Section 422.
 
O. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Optionee, any unauthorized use or disclosure by such person of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by such person adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not in any way
preclude or restrict the right of the Corporation (or any Parent or Subsidiary)
to discharge or dismiss the Optionee or any other person in the Service of the
Corporation (or any Parent or Subsidiary) for any other acts or omissions, but
such other acts or omissions shall not be deemed, for purposes of the Plan or
this Agreement, to constitute grounds for termination for Misconduct.
 
P. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
 
Q. Notice of Exercise shall mean the notice of exercise in the form attached
hereto as Exhibit I.
 
R. Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in the Grant Notice.
 
S. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.
 
T. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
U. Permanent Disability shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or has lasted or can be
expected to last for a continuous period of twelve (12) months or more.
 
V. Plan shall mean the Corporation’s 2008 Stock Incentive Plan.
 
W. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
 
X. Service shall mean the Optionee’s performance of services for the Corporation
(or any Parent or Subsidiary, whether now existing or subsequently established)
by a person in the capacity of an Employee, a non-employee member of the board
of directors or a consultant or independent advisor.  However, the Optionee
shall be deemed to cease Service immediately upon the occurrence of the either
of the following events:  (i) the Optionee no longer performs services in any of
the foregoing capacities for the Corporation or any Parent or Subsidiary or (ii)
the entity for which the Optionee is performing such services ceases to remain a
Parent or Subsidiary of the Corporation, even though the Optionee may
subsequently continue to perform services for that entity.  Service shall not be
deemed to cease during a period of military leave, sick leave or other personal
leave approved by the Corporation; provided, however, that should such leave of
absence exceed three (3) months, then for purposes of determining the period
within which the option may be exercised as an Incentive Stock Option under the
federal tax laws (if the option is designated as such in the Grant Notice), the
Optionee’s Service shall be deemed to cease on the first day immediately
following the expiration of such three (3)-month period, unless Optionee is
provided, either by statute or by written contract, with the right to return to
Service following such leave.  Except to the extent otherwise required by law or
expressly authorized by the Plan Administrator or by the Corporation’s written
policy on leaves of absence, no Service credit shall be given for vesting
purposes for any period the Optionee is on a leave of absence.
 
Y. Stock Exchange shall mean either the American Stock Exchange or the New York
Stock Exchange (or the Nasdaq Capital Market, if applicable).
 
Z. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
 
 6

--------------------------------------------------------------------------------

 
